Exhibit 10.3

FORM OF REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is entered into on
January 17, 2019, by and among Waitr Holdings Inc., a Delaware corporation (the
“Company”), and the undersigned parties listed on the signature pages hereto
(each, an “Investor” and, collectively, the “Investors”).

RECITALS

WHEREAS, at the Closing (as defined below), the Company is issuing to the
Investors an aggregate of 10,592,000 shares (subject to adjustment) (the “Merger
Shares”) of the Company’s Common Stock, par value $0.0001 per share (the “Common
Stock”), in connection with that certain Agreement and Plan of Merger, dated as
of December 11, 2018 (the “Merger Agreement”), by and among the Company, Wingtip
Merger Sub, Inc., a Delaware corporation and a directly wholly owned subsidiary
of Waitr, and BiteSquad.com, LLC, a Minnesota limited liability company
(“BiteSquad”); and

WHEREAS, the execution and delivery of this Agreement by the Company is a
condition precedent to the obligations of BiteSquad to consummation the
transactions contemplated by the Merger Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1

DEFINITIONS

1.1.    Certain Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:

(a)    “10-Day VWAP” means the volume weighted average price of the shares of
Common Stock traded on the Nasdaq Capital Market, or any other national
securities exchange on which the shares of Common Stock are then traded, for the
ten (10) trading days ending on the first trading day immediately preceding the
date of determination of the 10-Day VWAP.

(b)    “Affiliate” of any person or entity, shall mean any other person or
entity that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such first person
or entity. As used in this definition, the term “control,” including the
correlative terms “controlled by” and “under common control with,” means (i) the
direct or indirect ownership of more than 50% of the voting rights of a person
or entity or (ii) the possession, directly or indirectly, of the power to direct
or cause the direction of management or policies (whether through ownership of
securities or any equity or other ownership interest, by contract or otherwise).

(c)    “Agreement” has the meaning set forth in the Preamble.

(d)    “BiteSquad” has the meaning set forth in the Recitals.

(e)    “Closing” shall mean the closing of the transactions contemplated under
the Merger Agreement.

(f)    “Commission” shall mean the U.S. Securities and Exchange Commission.



--------------------------------------------------------------------------------

(g)    “Common Stock” has the meaning set forth in the Recitals.

(h)    “Company” has the meaning set forth in the Preamble.

(i)     “Dollars” or “$” shall mean the currency of the United States of
America.

(j)    “Effectiveness Failure” has the meaning set forth in Section 2.11.

(k)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder,
all as the same shall be in effect at the time.

(l)    “Filing Failure” has the meaning set forth in Section 2.11.

(m)    “FINRA” has the meaning set forth in Section 2.4(q).

(n)    “Grace Period” has the meaning set forth in Section 2.1(f).

(o)    “Holder” shall mean an Investor who holds Registrable Securities
(including their donees, pledgees, assignees, transferees and other successors)
and any holder of Registrable Securities to whom the registration rights
conferred by this Agreement have been duly and validly transferred in accordance
with Section 2.10 of this Agreement.

(p)    “Indemnified Party” has the meaning set forth in Section 2.6(c).

(q)    “Indemnifying Party” has the meaning set forth in Section 2.6(c).

(r)    “Initiating Holders” shall mean any Holder or Holders who in the
aggregate hold not less than a majority of the Registrable Securities.

(s)    “Investor” and “Investors” have the meaning set forth in the Preamble.

(t)    “Liquidated Damages” has the meaning set forth in Section 2.11.

(u)    “Maintenance Failure” has the meaning set forth in Section 2.11.

(v)    “Merger Agreement” has the meaning set forth in the Recitals.

(w)    “Merger Shares” has the meaning set forth in the Recitals.

(x)    “Other Selling Stockholders” shall mean persons or entities other than
Holders who, by virtue of agreements with the Company, are entitled to include
their Other Shares in certain registrations hereunder.

(y)    “Other Shares” shall mean securities of the Company, other than
Registrable Securities (as defined below), with respect to which registration
rights have been granted.

(z)    The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.

 

2



--------------------------------------------------------------------------------

(aa)    “Qualified Holder” means a Holder whose Registrable Securities have a
market value of at least $3,000,000 based on the average closing price of the
Common Stock for the ten (10) trading days ending on the trading day prior to
the date on which notice is sent pursuant to Section 2.2(a)(ii), with such
number of Registrable Securities calculated, for the avoidance of doubt, in
accordance with Section 3.14.

(bb)    “Registrable Securities” shall mean (i) the Merger Shares, (ii) any
outstanding shares of Common Stock or any other equity security (including the
shares of Common Stock issued or issuable upon the exercise of any other equity
security) of the Company held by an Investor as of the date of this Agreement
and (v) any other equity security of the Company issued or issuable with respect
to any such shares of Common Stock by way of a stock dividend or stock split or
in connection with a combination of shares, capitalization, merger,
consolidation or reorganization; provided, however, that, as to any particular
Registrable Security, such securities shall cease to be Registrable Securities
when: (1) a registration statement with respect to the sale of such securities
shall have become effective under the Securities Act and such securities shall
have been sold, transferred, disposed of or exchanged in accordance with such
registration statement; (2) such securities shall have ceased to be outstanding;
(3) such securities have been sold pursuant to Rule 144 promulgated under the
Securities Act; or (4) such securities have been sold to, or through, a broker,
dealer or underwriter in a public distribution or other public securities
transaction.

(cc)    “Registration Expenses” shall mean all expenses incurred in effecting
any registration pursuant to this Agreement, including, without limitation, all
registration, qualification and filing fees (including fees with respect to
filings required to be made with FINRA, and any fees of the securities exchange
or automated quotation system on which the Common Stock is then listed or
quoted), printing expenses, escrow fees, fees and disbursements of counsel for
the Company, one (1) counsel for the Holders selected by Holders holding a
majority of the Registrable Securities, up to a maximum of  $50,000 total for
such counsel, blue sky fees and expenses (including reasonable fees and
disbursements of counsel for the Holders in connection with blue sky
compliance), and any fees and disbursements of accountants retained by the
Company incident to or required by any such registration, but shall not include
Selling Expenses, fees and disbursements of other counsel for the Holders and
the compensation of regular employees of the Company, which shall be paid in any
event by the Company.

(dd)    “Registration Failure” has the meaning set forth in Section 2.11.

(ee)    “Representatives” means, with respect to any person, any of such
person’s officers, directors, employees, agents, attorneys, accountants,
actuaries, consultants, equity financing partners or financial advisors or other
person associated with, or acting on behalf of, such person.

(ff)    “Resale Shelf Registration Statement” has the meaning set forth in
Section 2.1(a).

(gg)    “Restricted Securities” shall mean any Registrable Securities that are
required to bear a legend restricting transfer.

(hh)    “Rule 144” shall mean Rule 144 as promulgated by the Commission under
the Securities Act, as such Rule may be amended from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

3



--------------------------------------------------------------------------------

(ii)    “Rule 145” shall mean Rule 145 as promulgated by the Commission under
the Securities Act, as such Rule may be amended from time to time, or any
similar successor rule that may be promulgated by the Commission.

(jj)    “Rule 415” shall mean Rule 415 as promulgated by the Commission under
the Securities Act, as such Rule may be amended from time to time, or any
similar successor rule that may be promulgated by the Commission.

(kk)    “Securities Act” shall mean the Securities Act of 1933, as amended.

(ll)    “Selling Expenses” shall mean all underwriting discounts, selling
commissions and stock transfer taxes applicable to the sale of Registrable
Securities and fees and disbursements of counsel for any Holder (other than the
fees and disbursements of the counsel to the Holders of Registrable Securities
included in Registration Expenses).

(mm)    “Suspension Notice” has the meaning set forth in Section 2.1(f).

(nn)    “Underwritten Takedown” shall mean an underwritten public offering of
Registrable Securities pursuant to an effective registration statement.

SECTION 2

REGISTRATION RIGHTS

2.1.    Registration.

(a)    Registration Requirements. The Company shall, not later than thirty
(30) days after the Closing, prepare and file with the Commission a registration
statement on Form S-3, or such other registration statement form that is
available to the Company if Form S-3 is not available, and take all such other
actions as are necessary to ensure that there is an effective “shelf”
registration statement containing a prospectus that remains current covering
(and to qualify under required U.S. state securities laws, if any) the offer and
sale of all Registrable Securities by the Holders on a continuous basis pursuant
to Rule 415 (the registration statement, the “Resale Shelf Registration
Statement”). The Company shall use reasonable best efforts to cause the
Commission to declare the Resale Shelf Registration Statement effective as soon
as possible thereafter but in any event within 180 days after the Closing, and
to remain effective and the prospectus contained therein current until all
Holders cease to hold Registrable Securities. The Resale Shelf Registration
Statement shall provide for any method or combination of methods of resale of
Registrable Securities legally available to, and requested by, the Holders, and
shall comply with the relevant provisions of the Securities Act and Exchange
Act.

(b)    Request for Underwritten Takedowns. The Initiating Holders will be
entitled to Underwritten Takedowns with respect to their Registrable Securities
in accordance with this Section 2.1. If the Company shall receive from
Initiating Holders a written request signed by such Initiating Holders that the
Company effect any Underwritten Takedown with respect to all or a part of the
Registrable Securities (such request shall state the number of shares of
Registrable Securities to be disposed of by such Initiating Holders), the
Company will:

(i)    promptly, and in any event, within five (5) days after receiving such
request, give written notice of the proposed Underwritten Takedown to all other
Holders; and

 

4



--------------------------------------------------------------------------------

(ii)    as soon as practicable, use its reasonable best efforts to cause the
Commission to declare such Underwritten Takedown effective within sixty
(60) days thereafter (including, without limitation, filing post-effective
amendments, one or more prospectus supplements, appropriate qualifications under
any applicable blue sky or other state securities laws, and appropriate
compliance with the Securities Act) and to permit and facilitate the sale and
distribution in an underwritten offering of all or such portion of such
Registrable Securities as are specified in such request, together with all or
such portion of the Registrable Securities of any Holder or Holders joining in
such request as are specified in a written request received by the Company
within ten (10) days after such written notice from the Company is mailed or
delivered.

(c)    Limitations on Underwritten Takedowns. The Company shall not be obligated
to effect any Underwritten Takedown pursuant to this Section 2.1:

(i)    If the Initiating Holders, together with the holders of any other
securities of the Company entitled to inclusion in such Underwritten Takedown,
propose to sell Registrable Securities and such other securities (if any), the
aggregate proceeds of which are anticipated to be less than $10,000,000;

(ii)    In any particular jurisdiction in which the Company would be required to
execute a general consent to service of process in effecting such registration,
qualification, or compliance, unless the Company is already subject to service
in such jurisdiction and except as may be required by the Securities Act;

(iii)    After the Company has initiated three (3) such Underwritten Takedowns
pursuant to this Section 2.1 and the Company shall not be required to initiate
more than two (2) Underwritten Takedowns in any given twelve-month period
(counting for these purposes only (x) registrations which have been declared or
ordered effective and pursuant to which securities have been sold, and
(y) registrations withdrawn at the request of the Initiating Holders);

(iv)    If the Initiating Holders propose to dispose of shares of Registrable
Securities that are included in a request made by Holders pursuant to
Section 2.2 of this Agreement that are to be registered on Form S-3;

(v)    If the Initiating Holders do not request that such offering be firmly
underwritten by underwriters selected by the Initiating Holders (subject to the
consent of the Company); or

(vi)    If the Company and the Initiating Holders are unable to obtain the
commitment of the underwriter described in clause (v) above to firmly underwrite
the offer.

(d)    Other Shares. Any Underwritten Takedown may, subject to the provisions of
Section 2.1(f), include Other Shares, and may include securities of the Company
being sold for the account of the Company, provided that, any Other Shares or
securities of the Company to be included in an Underwritten Takedown must be the
subject of an effective shelf registration statement at the time the Company
receives the request for an Underwritten Takedown from the Initiating Holders.

(e)    Underwriting; Cutback. If the Company shall request inclusion in any
Underwritten Takedown of securities to be sold for its own account, or if other
persons shall request

 

5



--------------------------------------------------------------------------------

inclusion of Other Shares in any Underwritten Takedown, the Initiating Holders
shall, on behalf of all Holders, offer to include such securities in the
underwriting and such offer shall be conditioned upon the participation of the
Company or such other persons in such underwriting and the inclusion of the
Company’s and such other person’s securities of the Company and their acceptance
of the applicable provisions of this Section 2. The Company shall (together with
all Holders and other persons proposing to distribute their securities through
such underwriting) enter into an underwriting agreement in customary form with
the representative of the underwriter or underwriters selected for such
underwriting by the Company, which underwriters are reasonably acceptable to a
majority-in-interest of the Initiating Holders. No Holder (or its permitted
transferee or assignee under Section 2.10) shall be required to make any
representations or warranties to, or agreements with, the Company or the
underwriters other than representations, warranties or agreements regarding such
Holder’s (or such transferee’s or assignee’s) authority to enter into such
underwriting agreement and to sell, and its ownership of, the securities being
registered on its behalf, its intended method of distribution and any other
representation required by law.

Notwithstanding any other provision of this Section 2.1, if the underwriters, in
good faith, advise the Initiating Holders in writing that marketing factors
require a limitation on the number of Registrable Securities to be underwritten,
the number of Registrable Securities and Other Shares that may be so included
shall be allocated as follows: (i) first, among Initiating Holders requesting to
include Registrable Securities in such Underwritten Takedown based on the pro
rata percentage of Registrable Securities held by such Initiating Holders
(determined based on the aggregate number of Registrable Securities held by each
such Initiating Holder); (ii) second, among all other Holders requesting to
include Registrable Securities in such Underwritten Takedown based on the pro
rata percentage of Registrable Securities held by such Holders (determined based
on the aggregate number of Registrable Securities held by each such Holder);
(iii) third, to the Company, which the Company may allocate, at its discretion,
for its own account, or for the account of other Holders or employees of the
Company, and (iv) fourth, to any Other Selling Stockholders requesting to
include Other Shares in such registration statement.

If a person who has requested inclusion in such Underwritten Takedown as
provided above does not agree to the terms of any such underwriting, such person
shall be excluded therefrom by written notice to the Company, the underwriter or
the Initiating Holders, and the securities so excluded shall also be withdrawn
from the Underwritten Takedown. If Registrable Securities are so withdrawn from
the Underwritten Takedown and if the number of shares to be included in such
Underwritten Takedown was previously reduced as a result of marketing factors
pursuant to this Section 2.1(e), then the Company shall offer to all Holders who
have retained rights to include securities in the Underwritten Takedown the
right to include additional Registrable Securities in the offering in an
aggregate amount equal to the number of shares so withdrawn, with such shares to
be allocated among such Holders requesting additional inclusion, as set forth
above.

(f)    Deferral; Suspension. Notwithstanding anything in this Agreement to the
contrary, if the Company furnishes to the Holders a certificate (the “Suspension
Notice”) signed by an executive officer of the Company stating that, in the good
faith judgment of the Company’s Board of Directors, effecting a registration
(whether by the filing of a registration statement or by taking any other
action) or the offering or disposition of Registrable Securities thereunder
(including, for the avoidance of doubt, through an Underwritten Takedown) should
be postponed or suspended because such registration, offering or disposal would
(1) materially impede, delay or interfere with a pending material acquisition,
corporate reorganization, or other similar transaction involving the Company;
(2) require premature disclosure of material non-public information that the
Company has a bona fide business purpose for preserving as confidential; or
(3) render the Company unable to comply with requirements under the Securities
Act or Exchange Act, then by delivery of the Suspension Notice to the Holders,
then (in addition to the limitations set forth in Section 2.1(c) of this
Agreement) the Company may so postpone effecting a registration or require the
Holders to refrain from offering or disposing of Registrable

 

6



--------------------------------------------------------------------------------

Securities for a period of not more than sixty (60) days, and, provided,
further, that the Company shall not suspend usage of a registration statement in
this manner more than once in any twelve (12) month period (each such sixty-day
period in any such twelve-month period, a “Grace Period”).

2.2.    Company Registration.

(a)    Company Registration/Underwritten Offering. If the Company shall
determine to (1) register any of its securities either for its own account or
the account of a security holder or holders (or a combination of the foregoing)
during a period in which a Resale Shelf Registration Statement covering a
Holder’s Registrable Securities is not then effective, other than: a
registration pursuant to Section 2.1; a registration relating solely to employee
benefit plans; a registration relating to the offer and sale of non-convertible
debt securities; a registration relating to a corporate reorganization or other
Rule 145 transaction; or a registration on any registration form that does not
permit secondary sales, or (2) effect an underwritten public offering of
securities, either for its own account or the account of a security holder or
holders (or a combination of the foregoing), the Company will:

(i)    promptly give written notice (in any event not later than twenty
(20) days prior to the filing of the registration statement or preliminary
prospectus to which such offering relates) of the proposed registration or
offering, as applicable, to all Holders; and

(ii)    use its reasonable best efforts to include in such registration or
offering, as applicable, (and any related qualification under blue sky laws or
other compliance), except as set forth in Section 2.2(b) below, and in any
underwriting involved therein, all of such Registrable Securities as are
specified in a written request or requests made by any Holder or Holders
received by the Company within ten (10) days after receipt of such written
notice from the Company. Such written request may specify all or a part of a
Holder’s Registrable Securities; provided, however, that notwithstanding
anything to the contrary herein, only Qualified Holders shall be entitled to
notice of and to participate in underwritten public offerings contemplated by
clause (2) of this Section 2.2(a).

(b)    Underwriting; Cutback. If the registration or offering of which the
Company gives notice is for an underwritten public offering, the Company shall
so advise the Qualified Holders who have elected to participate (and include the
names of the proposed underwriters) as a part of the written notice given
pursuant to Section 2.2(a)(i). All Qualified Holders proposing to distribute
their securities through such underwriting shall (together with the Company and
the Other Selling Stockholders with registration rights to participate therein)
enter into an underwriting agreement in customary form with the representative
of the underwriter or underwriters selected by the Company. No Holder (or its
permitted transferee or assignee under Section 2.10) shall be required to make
any representations or warranties to, or agreements with, the Company or the
underwriters other than representations, warranties or agreements regarding such
Holder’s (or such transferee’s or assignee’s) authority to enter into such
underwriting agreement and to sell, and its ownership of, the securities being
registered on its behalf, its intended method of distribution and any other
representation required by law.

Notwithstanding any other provision of this Section 2.2, if the underwriters in
good faith advise the Company and the Qualified Holders of Registrable
Securities participating in the offering in writing that marketing factors
require a limitation on the number of shares to be underwritten, the
underwriters may (subject to the limitations set forth below) limit the number
of Registrable Securities to be included in the registration and underwriting.
The Company shall so advise all holders of securities requesting registration,
and the number of shares of securities that are entitled to be included in the
registration and underwriting shall be allocated (1) if the underwritten
offering is for the Company’s account, (m) first, to the Company; (n) second, to
the Qualified Holders requesting to include Registrable Securities in such

 

7



--------------------------------------------------------------------------------

offering based on the pro rata percentage of Registrable Securities held by such
Holders (determined based on the aggregate number of Registrable Securities held
by each such Holder); and (o) third, to the Other Selling Stockholders, if any,
requesting to include Other Shares in such underwritten offering pursuant to
piggyback rights and (2) if the underwritten offering is for the account of
Other Selling Stockholders, then (w) first, to the Other Selling Stockholders,
(x) second, to the Qualified Holders requesting to include Registrable
Securities in such offering based on the pro rata percentage of Registrable
Securities held by such Holders (determined based on the aggregate number of
Registrable Securities held by each such Holder); and (y) third, to the Company.

If a person who has requested inclusion in such registration as provided above
does not agree to the terms of any such underwriting, such person shall be
excluded therefrom by written notice to the Company and the underwriter. Any
Registrable Securities or Other Shares excluded or withdrawn from such
underwriting shall be withdrawn from such registration. Notwithstanding anything
to the contrary, the Company shall be responsible for the Registration Expenses
prior to any such withdrawal.

(c)    Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 2.2
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration.

(d)    Limitations. The Company shall not be obligated to effect any
underwritten public offerings pursuant to this Section 2.2 after the Company has
initiated five (5) such underwritten public offerings pursuant to this
Section 2.2 (counting for these purposes only (x) registrations which have been
declared or ordered effective and pursuant to which securities have been sold,
and (y) withdrawn registrations).

2.3.    Expenses of Registration. All Registration Expenses incurred in
connection with registrations pursuant to this Section 2 shall be borne by the
Company; provided, however, that the Company shall not be required to pay for
any expenses of any registration proceeding begun pursuant to Sections 2.1 if
the registration request is subsequently withdrawn at the request of the Holders
of a majority of the Registrable Securities to be registered or because a
sufficient number of Holders shall have withdrawn so that the minimum offering
conditions set forth in Sections 2.1 are no longer satisfied (in which case all
participating Holders shall bear such expenses pro rata among each other based
on the number of Registrable Securities requested to be so registered), unless
the Holders of a majority of the Registrable Securities agree to forfeit their
right to a demand registration pursuant to Section 2.1; provided, however, in
the event that a withdrawal by the Holders is based upon material adverse
information relating to the Company that is different from the information known
or available (upon request from the Company or otherwise) to the Holders
requesting registration at the time of their request for registration under
Section 2.1, such registration shall not be treated as a counted registration
for purposes of Section 2.1 hereof, and the Holders shall not bear the
Registration Expenses for such registration. All Selling Expenses relating to
securities registered on behalf of the Holders and the holders of any Other
Shares shall be borne by the Holders and any holders of any Other Shares
included in such registration pro rata among each other on the basis of the
number of Registrable Securities and Other Shares, respectively, registered on
their behalf.

2.4.    Registration Procedures. In the case of each registration of Registrable
Securities effected by the Company pursuant to Section 2 the Company will keep
each Holder advised in writing as to the initiation of each registration and as
to the completion thereof. At its sole expense, the Company will:

(a)    Prepare each registration statement, including all exhibits and financial
statements required under the Securities Act to be filed therewith, and before
filing such

 

8



--------------------------------------------------------------------------------

registration statement, any prospectus or any amendments or supplements thereto,
furnish to the Holders of the Registrable Securities copies of all documents
prepared to be filed, which documents shall be subject to the review of such
Holders and their respective counsel;

(b)    As soon as reasonably practicable, file with the Commission the
registration statement relating to the Registrable Securities, including all
exhibits and financial statements required by the Commission to be filed
therewith, and use its reasonable best efforts to cause such registration
statement(s) to become effective under the Securities Act as soon as
practicable;

(c)    Prepare and file with the Commission such amendments, post-effective
amendments and supplements to such registration statement and the prospectus
used in connection with such registration statement as may be requested by the
Holders or any underwriter of Registrable Securities or as may be necessary to
keep such registration statement effective and to comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
such registration statement;

(d)    Notify the participating Holders of Registrable Securities, and confirm
such notice in writing and provide copies of the relevant documents, as soon as
reasonably practicable after notice thereof is received by the Company (i) when
the applicable registration statement or any amendment thereto has been filed or
becomes effective, and when the applicable prospectus or any amendment or
supplement to such prospectus has been filed, (ii) of any written comments by
the Commission or any request by the Commission or any other federal or state
governmental authority for amendments or supplements to such registration
statement, prospectus or for additional information (whether before or after the
effective date of the registration statement), (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of such registration
statement or any order by the Commission or any other regulatory authority
preventing or suspending the use of any preliminary or final prospectus or the
initiation or threatening of any proceedings for such purposes and (iv) of the
receipt by the Company of any notification with respect to the suspension of any
Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;

(e)    Furnish such number of prospectuses, including any preliminary
prospectuses, and other documents incident thereto, including any amendment of
or supplement to the prospectus, as a Holder (or its counsel) from time to time
may reasonably request;

(f)    Register and qualify the securities covered by such registration
statement under such other securities or blue sky laws of such jurisdictions as
shall be reasonably requested by the Holders; provided, that the Company shall
not be required in connection therewith or as a condition thereto to qualify to
do business or to file a general consent to service of process in any such
states or jurisdictions where it would not otherwise be required to qualify or
when it is not then otherwise subject to service of process;

(g)    Notify each seller of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading or incomplete in the light of the circumstances under which they
were made, and following such notification promptly prepare and file a
post-effective amendment to such registration statement or a supplement to the
related prospectus or any document incorporated therein by reference, and file
any other required document that would be incorporated by

 

9



--------------------------------------------------------------------------------

reference into such registration statement and prospectus, so that such
registration statement does not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, and that such prospectus does not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and, in the case of a post-effective amendment to a registration statement, use
reasonable best efforts to cause it to be declared effective as promptly as is
reasonably practicable, and give to the Holders listed as selling security
holders in such prospectus a written notice of such amendment or supplement,
and, upon receipt of such notice, each such Holder agrees not to sell any
Registrable Securities pursuant to such registration statement until such
Holder’s receipt of copies of the supplemented or amended prospectus or until it
receives further written notice from the Company that such sales may
re-commence;

(h)    Use its reasonable best efforts to prevent, or obtain the withdrawal of,
any order suspending the effectiveness of any registration statement (and
promptly notify in writing each Holder covered by such registration statement of
the withdrawal of any such order);

(i)    Provide a transfer agent and registrar for all Registrable Securities
registered pursuant to such registration statement and a CUSIP number for all
such Registrable Securities, in each case not later than the effective date of
such registration;

(j)    If requested, cooperate with the selling Holders of Registrable
Securities to facilitate the timely preparation and delivery of certificates or
establishment of book entry notations representing Registrable Securities to be
sold and not bearing any restrictive legends, including without limitation,
procuring and delivering any opinions of counsel, certificates, or agreements as
may be necessary to cause such Registrable Securities to be so delivered;

(k)    Cause all such Registrable Securities registered hereunder to be listed
on each securities exchange or automated quotation system on which similar
securities issued by the Company are then listed;

(l)    In connection with any underwritten offering pursuant to a registration
statement filed pursuant to Section 2.1 or 2.2, enter into and perform its
obligations under an underwriting agreement in form reasonably necessary to
effect the offer and sale of the Registrable Securities subject to such
underwriting, provided, that such underwriting agreement contains reasonable and
customary provisions;

(m)    Furnish to each Holder of Registrable Securities included in such
registration statement a signed counterpart, addressed to such Holder, of 
(1) any opinion of counsel to the Company delivered to any underwriter dated the
effective date of the registration statement or, in the event of an underwritten
offering, the date of the closing under the applicable underwriting agreement,
in customary form, scope, and substance, at a minimum to the effect that the
registration statement has been declared effective and that no stop order is in
effect, which counsel and opinions shall be reasonably satisfactory to the
Holders and their respective counsel and (2) any comfort letter from the
Company’s independent public accountants delivered to any underwriter in
customary form and covering such matters of the type customarily covered by
comfort letters as the managing underwriter or underwriters reasonably request.
In the event no legal opinion is delivered to any underwriter, the Company shall
furnish to each Holder of Registrable Securities included in such registration
statement, at any time that such Holder elects to use a prospectus, an opinion
of counsel to the Company to the effect that the registration

 

10



--------------------------------------------------------------------------------

statement containing such prospectus has been declared effective and that no
stop order is in effect and any other matters as the Holders or underwriter may
reasonably request and as are customarily included;

(n)    Promptly identify to the selling Holders any underwriter(s) participating
in any disposition pursuant to such registration statement and any attorney or
accountant or other agent retained by any such underwriter or selected by the
selling Holders, make available for inspection by the selling Holders all
financial and other records, pertinent corporate documents, and properties of
the Company, and cause the Company’s officers, directors, employees, and
independent accountants to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant, or agent, in each case, as
necessary or advisable to verify the accuracy of the information in such
registration statement and to conduct appropriate due diligence in connection
therewith;

(o)    Reasonably cooperate, and cause each of its principal executive officer,
principal financial officer, principal accounting officer, and all other
officers and members of the management to fully cooperate in any offering of
Registrable Securities hereunder, which cooperation shall include, without
limitation, assisting with the preparation of any registration statement or
amendment thereto with respect to such offering and all other offering materials
and related documents, and participation in meetings with underwriters,
attorneys, accountants and potential stockholders;

(p)    Otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission and make available to its stockholders
an earnings statement (in a form that satisfies the provisions of Section 11(a)
of the Securities Act and Rule 158 under the Securities Act or any successor
rule thereto) no later than thirty (30) days after the end of the
12-month period beginning with the first day of the Company’s first full fiscal
quarter after the effective date of such registration statement, which earnings
statement shall cover said 12-month period, and which requirement will be deemed
to be satisfied if the Company timely files complete and accurate information on
Forms 10-K, 10-Q and 8-K under the Exchange Act and otherwise complies with
Rule 158 under the Securities Act or any successor rule thereto;

(q)    Reasonably cooperate with each Holder and each underwriter or agent, if
any, participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
Financial Industry Regulatory Authority, Inc. (“FINRA”), and use its reasonable
best efforts to make or cause to be made any filings required to be made by an
issuer with FINRA in connection with the filing of any registration statement;

(r)    In the event of any underwritten public offering of Registrable
Securities, cause senior executive officers of the Company to participate in
customary “road show” presentations that may be reasonably requested by the
managing underwriter in any such underwritten offering and otherwise to
facilitate, cooperate with, and participate in each proposed offering
contemplated herein and customary selling efforts related thereto;

(s)    If requested by a Holder, the Company shall as soon as practicable
(i) incorporate in a prospectus supplement or post-effective amendment such
information as a Holder reasonably requests to be included therein relating to
the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) make all required filings of such

 

11



--------------------------------------------------------------------------------

prospectus supplement or post-effective amendment after being notified of the
matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) supplement or make amendments to any registration statement
if reasonably requested by a Holder holding any Registrable Securities;

(t)    Take all reasonable action to ensure that any “free writing prospectus”
(as defined in the Securities Act) utilized in connection with any registration
covered by Section 2.1 complies in all material respects with the Securities
Act, is filed in accordance with the Securities Act to the extent required
thereby, is retained in accordance with the Securities Act to the extent
required thereby and, when taken together with the related prospectus, will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and

(u)    Take all such other reasonable actions as are necessary or advisable in
order to expedite or facilitate the disposition of such Registrable Securities.

2.5.    Price and Underwriting Discounts. In the case of an underwritten
offering requested by Holders pursuant to Section 2.1, the price, underwriting
discount and other financial terms of the related underwriting agreement for the
Registrable Securities shall be determined by the Initiating Holders. In the
case of any underwritten offering pursuant to Section 2.2, such price, discount
and other terms shall be determined by the Company, subject to the right of the
Holders to withdraw their request to participate in the registration pursuant to
Section 2.2 after being advised of such price, discount and other terms.

2.6.    Indemnification.

(a)    To the extent permitted by law, the Company will indemnify and hold
harmless each Holder, and each shareholder, member, limited or general partner
thereof, each shareholder, member, limited or general partner of each such
shareholder, member, limited or general partner, each of their respective
Affiliates, officers, directors, shareholders, employees, advisors, and agents
and each person who controls (within the meaning of Section 15 of the Securities
Act) such persons and each of their respective Representatives, and each
underwriter, if any, and each person or entity who controls within the meaning
of Section 15 of the Securities Act any underwriter, against all expenses,
claims, judgments, suits, costs, penalties, losses, damages and liabilities (or
actions, proceedings or settlements in respect thereof) arising out of or based
on: (i) any untrue statement (or alleged untrue statement) of a material fact
contained or incorporated by reference in any prospectus, offering circular or
other document (including any related registration statement, notification or
the like) incident to any such registration, qualification or compliance,
(ii) any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or (iii) any violation (or alleged violation) by the Company of the
Securities Act, any state securities laws or any rule or regulation thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any offering covered by such registration,
qualification or compliance, and the Company will reimburse each Holder, and
each shareholder, member, limited or general partner thereof, each shareholder,
member, limited or general partner of each such shareholder, member, limited or
general partner, each of their respective Affiliates, officers, directors,
shareholders, employees, advisors, and agents and each person who controls such
persons and each of their respective Representatives, and each underwriter, if
any, and each person or entity who controls any underwriter, for any legal and
any other expenses reasonably incurred in connection with investigating and
defending or settling any such claim, judgment, suit, penalty, loss, damage,
liability or action; provided that the Company will not be liable in any such
case to the extent that any such claim, judgment, suit, penalty loss, damage,
liability, or action arises out of or is based on any untrue statement or
omission based upon

 

12



--------------------------------------------------------------------------------

written information furnished to the Company by such Holder, any of such
Holder’s Representatives, any person or entity controlling such Holder, such
underwriter or any person or entity who controls any such underwriter, and
stated to be specifically for use therein; provided, further, that, the
indemnity agreement contained in this Section 2.6(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld). This indemnity shall be in addition to any
liability the Company may otherwise have. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Holder or any indemnified party and shall survive the transfer of such
securities by such Holder.

(b)    To the extent permitted by law, each selling Holder, severally and not
jointly, will, if Registrable Securities held by such Holder are included in the
securities as to which such registration, qualification or compliance is being
effected, indemnify and hold harmless the Company, each of its directors,
officers, employees, partners, legal counsel and accountants and each
underwriter, if any, of the Company’s securities covered by such a registration
statement, each person or entity who controls the Company or such underwriter
within the meaning of Section 15 of the Securities Act, each other such Holder,
and each of their officers, directors and partners, and each person or entity
controlling each other such Holder, and each of their respective
Representatives, against all claims, judgments, penalties losses, damages and
liabilities (or actions in respect thereof) arising out of or based on: (i) any
untrue statement (or alleged untrue statement) of a material fact contained or
incorporated by reference in any prospectus, offering circular or other document
(including any related registration statement, notification, or the like)
incident to any such registration, qualification or compliance made in reliance
upon and in conformity with information furnished in writing by or on behalf of
such selling Holder expressly for use in connection with such registration,
(ii) any omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, in each case made in
reliance upon and in conformity with information furnished in writing by or on
behalf of such selling Holder expressly for use in connection with such
registration, or (iii) any violation (or alleged violation) by the Company of
the Securities Act, any state securities laws or any rule or regulation
thereunder applicable to the Holder and relating to action or inaction required
of the Holder in connection with any offering covered by such registration,
qualification or compliance, and will reimburse the Company and such Holders,
directors, officers, partners, legal counsel and accountants, persons,
underwriters, or control persons for any legal or any other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action, in each case to the extent, but only to the extent,
that such untrue statement or omission (i) is made in such registration
statement, prospectus, offering circular or other document in reliance upon and
in conformity with written information furnished to the Company by such Holder
and stated to be specifically for use therein and (ii) has not been corrected in
a subsequent writing prior to or concurrently with the sale of the Registrable
Securities to the person asserting the claim; provided, however, that the
obligations of such Holder hereunder shall not apply to amounts paid in
settlement of any such claims, losses, damages or liabilities (or actions in
respect thereof) if such settlement is effected without the consent of such
Holder (which consent shall not be unreasonably withheld); and provided that in
no event shall any indemnity under this Section 2.6 exceed the net proceeds from
the offering received by such Holder, except in the case of fraud or willful
misconduct by such Holder.

(c)    Each party entitled to indemnification under this Section 2.6 (the
“Indemnified Party”) shall (i) give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought (provided,
that any delay or failure to so notify the indemnifying party shall relieve the
Indemnifying Party of its obligations hereunder only to the extent, if at all,
that it is actually and materially prejudiced by reason of such delay or
failure), and (ii) permit the Indemnifying Party to assume the defense of such
claim or any litigation resulting therefrom; provided that counsel for the
Indemnifying

 

13



--------------------------------------------------------------------------------

Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
be unreasonably withheld), and the Indemnified Party may participate in such
defense at such party’s expense unless (w) the Indemnifying Party has agreed in
writing to pay such fees or expenses, (x) the Indemnifying Party shall have
failed to assume the defense of such claim within a reasonable time after
receipt of notice of such claim from the Indemnified Party hereunder and employ
counsel reasonably satisfactory to the Indemnified Party, (y) the Indemnified
Party has reasonably concluded (based upon advice of its counsel) that there may
be legal defenses available to it or other indemnified parties that are
different from or in addition to those available to the Indemnifying Party, or
(z) in the reasonable judgment of any such person (based upon advice of its
counsel) a conflict of interest may exist between such person and the
Indemnifying Party with respect to such claims (in which case, if the person
notifies the Indemnifying Party in writing that such person elects to employ
separate counsel at the expense of the Indemnifying Party, the Indemnifying
Party shall not have the right to assume the defense of such claim on behalf of
such person). No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with defense of
such claim and litigation resulting therefrom.

(d)    If the indemnification provided for in this Section 2.6 is held by a
court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any loss, liability, claim, damage, or expense referred to herein,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party
hereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage, or expense as well as any other relevant equitable considerations. The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission. No Holder will be
required under this Section 2.6(d) to contribute any amount in excess of the net
proceeds from the offering received by such Holder, except in the case of fraud
or willful misconduct by such Holder. No person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person or entity who was not guilty of
such fraudulent misrepresentation.

The obligations of the Company and Holders under this Section 2.6 shall survive
the completion of any offering of Registrable Securities in a registration under
this Section 2.6 and otherwise shall survive the termination of this Agreement
until the expiration of the applicable period of the statute of limitations.

2.7.    Information by Holder. Each Holder of Registrable Securities shall
furnish to the Company such information regarding such Holder and the
distribution proposed by such Holder as the Company may reasonably request in
writing and as shall be reasonably required in connection with any registration,
qualification, or compliance referred to in this Section 2.

 

14



--------------------------------------------------------------------------------

2.8.    Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Restricted Securities to the public without registration, the Company agrees to:

(a)    Make and keep adequate current public information with respect to the
Company available in accordance with Rule 144 under the Securities Act;

(b)    File with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and

(c)    So long as a Holder owns any Restricted Securities, furnish to the Holder
forthwith upon written request a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 and of the Securities Act
and the Exchange Act, or that it qualifies as registrant whose securities may be
resold pursuant to Form S-3 (at any time after the Company so qualifies), a copy
of the most recent annual or quarterly report of the Company, and such other
reports and documents so filed as a Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing a Holder to sell any
such securities without registration. The Company further covenants that it
shall take such further action as any Holder may reasonably request to enable
such Holder to sell from time to time shares of Common Stock held by such Holder
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144, including providing any legal opinions.

2.9.    No Inconsistent Agreements. Except for (i) that certain registration
rights agreement, dated as of November 15, 2018, by and among the Company and
the investors party thereto entered into in connection with that certain credit
and guaranty agreement, dated as of November 15, 2018, by and among Waitr Inc.,
Waitr Intermediate Holdings, LLC, certain subsidiaries of Waitr Inc., the
various lenders party thereto and Luxor Capital Group, LP (“Luxor”) and that
certain credit agreement, dated as of November 15, 2018, by and among the
Company, the lenders party thereto and Luxor, and (ii) that certain amended and
restated registration rights agreement, dated as of November 15, 2018, by and
among the Company and the investors party thereto, the Company has not entered,
as of the date hereof, nor shall the Company, on or after the date of this
Agreement, enter into any agreement with respect to its securities, that would
have the effect of impairing the rights granted to the Holders of Registrable
Securities or otherwise conflict with the provisions hereof. Unless the Company
receives the consent of the Holders holding a majority of the Registrable
Securities, the Company shall not file any other registration statements (other
than registration statements on Form S-4 or Form S-8 or any successor forms
thereto) until all Registrable Securities are registered pursuant to a
registration statement that is declared effective by the Commission.

2.10.    Transfer or Assignment of Rights. This Agreement and the rights, duties
and obligations of the Company hereunder may not be assigned or delegated by the
Company in whole or in part. The rights granted to a Holder by the Company under
this Section 2 may be transferred or assigned (but only with all related
obligations) by a Holder only to a transferee of Registrable Securities that is
a transferee or assignee of not less than 10,000 Registrable Securities (as
presently constituted and subject to subsequent adjustments for share splits,
share dividends, reverse share splits and the like); provided, that (x) such
transfer or assignment of Registrable Securities is effected in accordance with
applicable securities laws, (y) the Company is, within a reasonable time after
such transfer, furnished with written notice of the name and address of such
transferee and the Registrable Securities with respect to which such rights are
being transferred and (z) such transferee agrees in a written instrument
delivered to the Company to be bound by and subject to the terms and conditions
of this Agreement; provided, further, that upon a transfer or assignment of
rights hereunder in accordance with this Section 2.10 by an Investor to an
Affiliate thereof, such Affiliate shall be an Investor for all purposes
hereunder.

 

15



--------------------------------------------------------------------------------

2.11.    Liquidated Damages. In the event that the Resale Shelf Registration
Statement is not (i) filed within thirty (30) days after the Closing (“Filing
Failure”), (ii) effective within 180 days after the Closing (“Effectiveness
Failure”), or (iii) after the Resale Shelf Registration Statement is effective,
available for sales of Registrable Securities thereunder (other than during two
Grace Periods in any one-year period) (“Maintenance Failure” and together with a
Filing Failure and Effectiveness Failure a “Registration Failure”), then, as
partial relief for the damages to any Holder by reason of any such delay in or
reduction of its ability to sell the underlying shares of Common Stock (which
remedy shall not be exclusive of any other remedies available at law or in
equity), the Holders shall be entitled to a payment, as liquidated damages and
not as a penalty, of 0.25% per annum of the 10-Day VWAP (as defined below)
multiplied by the number of Registrable Securities held by the Holders
(excluding Registrable Securities under clause (i) of the definition of
Registrable Securities), which shall accrue daily, for the first sixty (60) days
following the applicable Registration Failure, increasing by an additional 0.25%
per annum of the 10-Day VWAP multiplied by the number of Registrable Securities
held by the Holders, for each thirty (30) day period thereafter, which shall
accrue daily, up to a maximum of 2.0% per annum of the 10-Day VWAP multiplied by
the number of Registrable Securities held by the Holders per thirty (30) day
period (the “Liquidated Damages”). The Liquidated Damages payable pursuant to
the immediately preceding sentence shall be paid within ten (10) business days
after the end of each such thirty (30) day period. Any Liquidated Damages shall
be paid to the Holders by wire transfer of immediately available funds to the
accounts designated in writing by the Holders to the Company. The accrual of
Liquidated Damages to the Holders shall cease at the earlier of (i) the curing
of the applicable Registration Failure or (ii) when the Holders no longer hold
Registrable Securities, and any payment of Liquidated Damages shall be prorated
for any period of less than thirty (30) days in which the payment of Liquidated
Damages ceases. Notwithstanding anything to the contrary herein, in no event
shall the aggregate amount of Liquidated Damages to a Holder exceed, in the
aggregate, ten percent (10%) of the 10-Day VWAP (calculated as of the date of
the Registration Failure) multiplied by the number of Registrable Securities
held by such Holder.

SECTION 3

MISCELLANEOUS

3.1.    Amendment. Except as expressly provided herein, neither this Agreement
nor any term hereof may be amended, waived, discharged, or terminated other than
by a written instrument referencing this Agreement and signed by (i) the Company
and (ii) the Holders holding a majority of the Registrable Securities; provided,
however, that if any amendment, waiver, discharge, or termination operates in a
manner that treats any Holder different from other Holders, the consent of such
Holder shall also be required for such amendment, waiver, discharge, or
termination. Persons who become assignees or other transferees of Registrable
Securities in accordance with this Agreement after the date of this Agreement
may become parties hereto, by executing a counterpart of this Agreement without
any amendment of this Agreement pursuant to this paragraph or any consent or
approval of any other Holder. Any amendment, waiver, discharge, or termination
effected in accordance with this paragraph shall be binding upon each Holder and
each future holder of all such securities of such Holder.

3.2.    Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or otherwise delivered by hand,
messenger or courier service at the following addresses:

(a)    if to an Investor, to such Investor’s address, facsimile number or
electronic mail address as shown on Exhibit A hereto, as may be updated in
accordance with the provisions hereof.

 

16



--------------------------------------------------------------------------------

(b)    if to any Holder other than an Investor, to such address, facsimile
number or electronic mail address as shown in the Company’s records, or, until
any such Holder so furnishes an address, facsimile number or electronic mail
address to the Company, then to the address, facsimile number or electronic mail
address of the last holder of such shares for which the Company has contact
information in its records; or

(c)     if to the Company:

Waitr Holdings Inc.

844 Ryan Street, Suite 300

Lake Charles, LA 70601

Attention: Chief Executive Officer

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), (ii) if sent via
mail, at the earlier of its receipt or five (5) days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, (iii) if sent via facsimile,
upon confirmation of facsimile transfer, or (iv) if via email (to a Holder
only), on the date of transmission.

3.3.    Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of Delaware as applied to agreements entered into
among Delaware residents to be performed entirely within Delaware, without
regard to principles of conflicts of law.

3.4.    Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the successors, permitted assigns, heirs,
executors and administrators of the parties hereto.

3.5.    Entire Agreement. This Agreement, the Merger Agreement, and the exhibits
and schedules hereto and thereto constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof. No party
hereto shall be liable or bound to any other party in any manner with regard to
the subjects hereof or thereof by any warranties, representations or covenants
except as specifically set forth herein.

3.6.    Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party to this
Agreement upon any breach or default of any other party under this Agreement
shall impair any such right, power or remedy of such non-defaulting party, nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party to this Agreement, shall be cumulative and not
alternative.

3.7.    Remedies. Each holder of Registrable Securities, in addition to being
entitled to exercise all rights granted by law, including recovery of damages,
shall be entitled to specific performance of its rights under this Agreement.
The Company acknowledges that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Agreement and the

 

17



--------------------------------------------------------------------------------

Company hereby agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.

3.8.    Severability. If any provision of this Agreement becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void,
portions of such provision, or such provision in its entirety, to the extent
necessary, shall be severed from this Agreement, and such court will replace
such illegal, void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the same
economic, business and other purposes of the illegal, void or unenforceable
provision. The balance of this Agreement shall be enforceable in accordance with
its terms.

3.9.    Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs and exhibits shall, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits attached hereto.

3.10.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties that
execute such counterparts, and all of which together shall constitute one
instrument.

3.11.    Telecopy Execution and Delivery. A facsimile, telecopy, portable
document format (“.PDF”) or other reproduction of this Agreement may be executed
by one or more parties hereto and delivered by such party by facsimile, .PDF, or
any similar electronic transmission device pursuant to which the signature of or
on behalf of such party can be seen. Such execution and delivery shall be
considered valid, binding and effective for all purposes. At the request of any
party hereto, all parties hereto agree to execute and deliver an original of
this Agreement as well as any facsimile, telecopy, .PDF, or other reproduction
hereof.

3.12.    Further Assurances. Each party hereto agrees to execute and deliver, by
the proper exercise of its corporate, limited liability company, partnership or
other powers, all such other and additional instruments and documents and do all
such other acts and things as may be necessary to more fully effectuate this
Agreement.

3.13.    Attorneys’ Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party such reasonable fees and
expenses of attorneys and accountants, which shall include, without limitation,
all fees, costs and expenses of appeals.

3.14.    Aggregation of Stock. All securities held or acquired by affiliated
entities of or persons shall be aggregated together for purposes of determining
the availability of any rights under this Agreement.

3.15.    Independent Nature of Holders’ Obligations and Rights. The obligations
of each Holder under this Agreement are several and not joint with the
obligations of each other Holder, and no Holder shall be responsible in any way
for the performance of the obligations of any other Holder under this Agreement.
Nothing contained herein and no action taken by any Holder pursuant hereto shall
be deemed to constitute the Holder as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Holders
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by this Agreement. Each Holder acknowledges
that no other Holder will be acting as agent of such Holder in enforcing its
rights under this Agreement. Each Holder shall be entitled to independently
protect and enforce its rights, including without limitation the

 

18



--------------------------------------------------------------------------------

rights arising out of this Agreement, and it shall not be necessary for any
other Holder to be joined as an additional party in any proceeding for such
purpose.

3.16.    Jury Trial; Consent to Jurisdiction. Any judicial proceeding brought
with respect to this Agreement must be brought in any court of competent
jurisdiction in the State of Delaware, and, by execution and delivery of this
Agreement, each party (a) accepts, generally and unconditionally, the exclusive
jurisdiction of such courts and any related appellate court, and irrevocably
agrees to be bound by any judgment rendered thereby in connection with this
Agreement; and (b) irrevocably waives any objection it may now or hereafter have
as to the venue of any such suit, action or proceeding brought in such a court
or that such court is an inconvenient forum. Nothing in this Section 3.16,
however, shall affect the right of any party to serve legal process in any other
manner permitted by law or at equity. Each party agrees that a final judgment in
any action or proceeding so brought shall be conclusive and may be enforced by
suit on the judgment or in any other manner provided by law or at equity. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING (WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATED TO THIS
AGREEMENT.

[Signature page follows]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Registration Rights
Agreement as of the date first above written.

 

COMPANY: WAITR HOLDINGS INC. By:  

 

Name:   Christopher Meaux Title:   Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

  INVESTORS:  

 

  [INVESTOR]  

 

  [INVESTOR]  

 

  [INVESTOR]

 

21



--------------------------------------------------------------------------------

EXHIBIT A

INVESTORS

 

Name

 

Address, Fax Number or Email for Notices

  Number of Shares        

 

Exhibit A